Citation Nr: 0837935	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to disability ratings higher than 10 percent from 
December 13, 2002, and 20 percent from June 3, 2004, for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1989, and from September 1989 to February 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decisions by the Phoenix, Arizona 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a March 2004 rating decision, the 
RO granted service connection, effective December 13, 2002, 
for degenerative joint disease of lumbar spine, and assigned 
a disability rating of 10 percent.  In June 2004, the veteran 
filed a notice of disagreement with the 10 percent rating.  
In a July 2004 rating decision, the RO increased the rating 
to 20 percent, effective June 3, 2004.  The veteran continued 
and perfected his appeal; so the issue before the Board is 
entitlement to ratings higher than 10 percent from December 
13, 2002, and 20 percent from June 3, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2008, the RO informed the veteran that he was 
scheduled for a Travel Board hearing in September 2008 at the 
RO before a Veterans Law Judge.  In a letter to the RO dated 
a few days prior to the date of the hearing, the veteran 
wrote that medical issues prevented him from attending the 
scheduled hearing.  He requested that the hearing be 
rescheduled.  The veteran's representative submitted the 
veteran's letter to the RO two days after the scheduled date 
for the hearing.

In October 2008, the undersigned Veterans Law Judge granted 
the veteran's motion to reschedule a hearing.  The Board will 
remand the case for rescheduling of the hearing.



Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for the 
veteran.  Arrange for a transcript of the 
hearing to be created and associated with 
the veteran's claim file.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




